UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2208



YVONNE E. FLETCHER,

                                           Plaintiff - Appellant,

         versus


SHERATON HOTEL BWIN ASSOCIATION      LIMITED;
SCHINDLER ELEVATOR CORPORATION,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
751-MJG)


Submitted:   February 26, 1998           Decided:   March 16, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yvonne E. Fletcher, Appellant Pro Se. George McKnight Church,
Christine Tryphena Altemus, CHURCH & HOUFF, P.A., Baltimore,
Maryland; Edward J. Longosz, II, Susan Hall Snively, MILES &
STOCKBRIDGE, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

complaint. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Fletcher v. Sheraton Hotel BWIN
Assoc., Ltd., No. CA-97-751-MJG (D. Md. July 22, 1997). We deny

Appellee's motion for sanctions against Appellant. We further dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2